Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	All references from the IDS received 4/20/2022 have been considered unless marked with a strikethrough.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendment, the rejection and objection of record are withdrawn.  All rejections and objections of record are withdrawn.
Close art was previously made of record and was overcome by amendment.  See non-final action mailed 6/14/2021 for example.  The instant claims require a cobalt complex having two bidentate imine ligands wherein the R group must be t-amyl.  Further, the claim comprises a non-volatile residue of less than or equal to 1.1 weight percent.  Since the claim comprises the material the non-volatile material cannot be zero.  There is no motivation in the art to require a non-volatile material with the cobalt compound since the effect is a less pure material.  Further, use of the material led to selective deposition on different metal substrates (see Tables III and IV). 
In addition, close art was provided in the most recent IDS from 4/20/2022.  However, the art therein fails to teach or suggest or direct one skilled in the art to t-amyl substitution for R in each of the four different locations on the molecule with cobalt as the metal.  A second distinction from close art in the IDS is the requirement of the additional non-volatile residue in the material.  Thus, the instant claims have two distinctions over the art and the compound claimed showed selective deposition on different film substrates which is deemed a superior result (Tables III and IV).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claim 1, 4-5, 22-23, 25-28, 48-49 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8, 10-12, 14-17, 19-21 and 45-47 , directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/2/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622